DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Invention I, Species A1 in the reply filed on January 26, 2022 is acknowledged. Claims 1-3 and 13-19 read on the elected subject matter. Claims 4-12 and 20 are withdrawn from consideration.
Claim Objections
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 and 17-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2005/0075670 A1 to Bengtsson.
As to claims 1-3, Bengtsson discloses a continuous analyte sensor system, comprising: 
a continuous analyte sensor configured for exposure to a circulatory system of a host and configured to generate a signal associated with an in vivo analyte concentration when the sensor is implanted in the host (see [0033], [0036]) , and; 
sensor electronics configured to process the signal (see [0036]), wherein the sensor electronics comprise a fail-safe module configured to detect a malfunction of the system, wherein the fail-safe module is further configured to detect an electrical malfunction, wherein the electrical malfunction comprises a short circuit (see [0024] – “For example, the flow of current between the (main) pair of [ EMS] electrodes may be outside a preset range indicating either poor contact or a short circuit. Indeed, in case of very poor contact this information would not be communicated to the user, however, to provide a remedy to this situation it may be desirable to provide information as to the correct operation of the device, e.g. an hourly signal indicating that all monitored conditions are OK.” .  
As to claim 17, Bengtsson further discloses wherein the fail-safe module is further configured to provide at least one of an alert, an alarm and an instruction (see [0059]).  
As to claim 18, Bengtsson further discloses wherein the fail-safe module is further configured to evaluate a detected malfunction against a criterion (see [0024]).  
As to claim 19, Bengtsson further discloses wherein the analyte is glucose (see [0059]).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bengtsson in view of US 2009/0112478 A1 to Mueller, et al. (“Mueller”).
As to claims 13-14, it is not clear that the fail-safe module of Bengtsson is additionally configured to perform a waveform analysis of the signal, wherein the fail-safe module is further configured to perform a steady state and/or transient state analysis of the signal, or wherein the fail-safe module is further configured to perform a steady state analysis and a transient analysis of 
However, in a similar glucose sensing system, Mueller discloses a module configured to perform a steady state and/or transient state analysis of the signal, wherein the fail-safe module is further configured to perform a steady state analysis and a transient analysis of the signal, and wherein the fail-safe module is further configured to evaluate a relationship between the steady state analysis and the transient analysis (see [0080]-[0081] – “If three consecutive interval values are equal to or exceed the out-of-range limit, the sensor sensitivity is deemed to be too high and an alarm is activated to notify the user that re-calibration is required or the sensor may need replacing... unstable signal alarm limits are set to detect when memory storage values change too much from one to another.  The signal alarm limits are established similarly to the clipping limits described above for the interval values, but allow for a larger change in value since there is more time between memory storage values than between interval values.  Re-calibration or replacement of the glucose sensor 12 is required once an unstable signal alarm is activated.  In essence, the glucose monitor 100 has detected too much noise in the ISIG from the glucose sensor 12.”) 
It would have been obvious to one of ordinary skill in the art before the invention was made to combine the sensor and notification system of Bengtsson with malfunction analysis of Mueller in order to achieve the predictable result of informing the user when the sensor is not reliable.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791